UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2011 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5051 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5622 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Item 7.01. Regulation FD Disclosure Southern Union Company (the “Company”) today issued a press release reporting its 2011 third quarter results.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The press release contains earnings guidance affirming expected financial performance for the year ending December 31, 2011.The earnings guidance presented in the press release under Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing. In the press release, the Company uses adjusted net earnings (per share), earnings before interest and taxes (EBIT) and adjusted EBIT; all non-GAAP financial measures, as performance measures to evaluate Company and segment performance. As defined in RegulationG, "Conditions for Use of Non-GAAP Financial Measures," a non-GAAP financial measure is a numerical measure of a company's historical or future performance, financial position or cash flow that excludes (includes) amounts, or is subject to adjustments that have the effect of excluding (including) amounts, that are included (excluded) in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles (GAAP).The Company provides a full Regulation G reconciliation of the non-GAAP financial measures used to evaluate Company and segment performance in the press release. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. Exhibit No.Exhibit Press Release issued by Southern Union Company dated November 8, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTHERN UNION COMPANY (Registrant) Date: November 8, 2011 By: /s/ Robert M. Kerrigan, III Robert M. Kerrigan, III Vice President - Assistant General Counsel and Secretary EXHIBIT INDEX Exhibit No.Description 99.1 Press Release issued by Southern Union Company dated November 8, 2011.
